UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-1473



FRANCISCO JAVIER ROYO,

                                            Plaintiff - Appellant,

          versus

COMMONWEALTH OF VIRGINIA JUDICIARY SYSTEM;
VIRGINIA DEPARTMENT OF SOCIAL SERVICES;
INTERNAL REVENUE SERVICE,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-96-161-R)

Submitted:   July 23, 1996                 Decided:   July 30, 1996

Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Francisco Javier Royo, Appellant Pro Se. Raymond Lee Doggett, Jr.,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Francisco Javier Royo appeals the district court's order

granting the Commonwealth of Virginia's motion to dismiss on behalf

of itself and the Virginia Department of Social Services, and dis-

missing Royo's complaint with prejudice against all Defendants. We

have reviewed the record and find no reversible error. We affirm
the district court's grant of the Commonwealth of Virginia's motion

to dismiss on the reasoning of the district court. However, we

affirm the dismissal of Royo's claims against the Internal Revenue

Service with the modification that the dismissal is without preju-
dice. We further deny Royo's motion for general relief and his

motion for injunction. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the Court and argument would not aid the decisional

process.




                                              AFFIRMED AS MODIFIED




                                2